department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b04 plr-128523-16 date date internal_revenue_service number release date index number --------------------------- -------------------------------------------- ---------------------------- legend taxpayer --------------------------- tin ------------------ year ------- year ------- dollar_figurex -------------- dollar_figurey ------------ date ---------------------- date --------------------- dear --------------- this is in reference to an election that taxpayer made to reduce the basis of depreciable_property under sec_108 of the internal_revenue_code by the amount excluded from income under sec_108 taxpayer is requesting permission to revoke that election pursuant to sec_1_108-4 of the income_tax regulations taxpayer is a self-employed real_estate_professional in year taxpayer owned three residential apartment buildings taxpayer had dollar_figurex cancellation of indebtedness in -------- and had dollar_figurey net operating losses nols taxpayer represents that it was insolvent in year taxpayer filed an original year federal_income_tax return to reduce tax_attributes in the order under sec_108 upon the advice of an established mid-sized cpa firm taxpayer filed an amended ------- federal_income_tax return and elected to first reduce basis against depreciable_property under sec_108 to preserve its nols this amended_return was a request under sec_301_9100-2 of the procedure and administration regulations plr-128523-16 taxpayer sold one of its properties in year taxpayer’s current representative has informed this office that taxpayer sold this property at a gain taxpayer indicates in its supplemental submission that much of its income in year was a result of the sale of the property with the reduced basis as a result of the election under b law and analysis sec_61 provides that gross_income includes income_from_discharge_of_indebtedness sec_108 provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge_of_indebtedness of the taxpayer if the discharge occurs when the taxpayer is insolvent sec_108 provides that the amount excluded from gross_income shall be applied to reduce certain tax_attributes of the taxpayer sec_108 provides in general that the reduction shall be made to tax_attributes in the following order a net operating losses b general business credits c minimum_tax credits d net capital losses and capital_loss carryovers e basis_of_property f passive_activity_losses and g foreign_tax_credit carryovers sec_108 states that the taxpayer may elect to apply any portion of the amount excluded from income to the reduction under sec_1017 of the basis of the depreciable_property of the taxpayer sec_108 provides that the basis_reduction shall not exceed the aggregate bases of the depreciable_property held by the taxpayer as of the beginning of the taxable_year following the taxable_year of the discharge sec_108 provides that the tax_attributes under sec_108 are not reduced if a taxpayer makes an election under sec_108 sec_1017 provides in general that in the event of exclusion from income of discharge_of_indebtedness income by an insolvent taxpayer under sec_108 the reduction in basis_of_property shall not exceed the excess of the total bases of property held by the taxpayer immediately after the discharge over the taxpayer's total liabilities immediately after the discharge however this limitation does not apply to any reduction in basis by reason of an election under sec_108 in this situation there would be no basis_reduction limitation in the present case taxpayer engaged a qualified_tax professional to amend its year federal_income_tax return taxpayer submitted only one affidavit describing the engagement from the tax professional engaged to amend its year federal_income_tax return in that affidavit the tax professional states under penalties of perjury that he discussed the tax attribute reduction ordering rules under sec_108 and the election under sec_108 to first reduce basis against depreciable_property in the affidavit the tax professional further states that after numerous discussions the decision was made to utilize the election under sec_108 to preserve the nols plr-128523-16 taxpayer asserts that on date it became aware that it was not properly advised by the tax professional about the effect of making the election under sec_108 by an insolvent taxpayer some months later taxpayer requested permission to revoke that election pursuant to sec_1_108-4 on date based on the information submitted taxpayer is not granted permission to revoke its late sec_108 election made under sec_301_9100-2 of the procedure and administration regulations first the sole affidavit prepared by taxpayer’s tax preparer states under penalties of perjury that he and taxpayer had numerous conversations about the tax attribute reduction ordering rules under sec_108 and the sec_108 election and that taxpayer a real_estate_professional decided to make the election in order to preserve its nols taxpayer’s statements to the contrary do not overcome the statements made by the tax professional that taxpayer made a deliberate decision to preserve its nols second to allow taxpayer to revoke its sec_108 election would prejudice the interests of the government in that taxpayer would have a lower tax_liability for all tax years including by reducing or eliminating any gain on sale of property in year lastly taxpayer did not act diligently and in good_faith by waiting months to request permission to revoke the election therefore permission to revoke the election under sec_108 is not granted caveats except as expressly provided we express no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by the taxpayers while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely donna welsh senior technician reviewer office of associate chief_counsel income_tax accounting
